Citation Nr: 1637864	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-19 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial compensable evaluation for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to June 2008.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the case is with the VA RO in Togus, Maine.

In June 2012, the Veteran testified during a hearing conducted by videoconference before an Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.

In February 2013, the Veteran's case was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

In June 2015, the Board advised the Veteran that the AVLJ who conducted his hearing left the Board and offered him the opportunity for a new hearing.  In July 2015, the Veteran indicated that he wanted to appear in person at a hearing before a new Veterans Law Judge at the RO (Board hearing).  In July 2015, the Board remanded the Veteran's case to the RO to comply with his request.  In May 2016, the RO advised the Veteran that a video hearing date was available and asked if he would he care to attend that hearing rather than wait for a Board hearing (for which there were no no dates) (5/12/16 VBMS VA 21-0820 Report of Contact).  He agreed to change his request to a video hearing.

In June 2016, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  The Veteran was not represented during the hearing and indicated that he wished to testify without representation.  A transcript of the hearing is of record.



FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's Reiter's syndrome is manifested by symptoms involving the bilateral hands and feet.

2.  Since the initial grant of service connection, the joints affected by Reiter's syndrome do not individually have limitation of motion/ankylosis to compensable degree, but the bilateral hands show clinical tenderness in the hands, and the Veteran reports subjective pain of the hand and foot joints on movement.


CONCLUSIONS OF LAW

1.  The criteria for a separate initial evaluation of 10 percent, but not more, is met for a left hand disorder associated with Reiter's syndrome since July 1, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 7599-5002 (2015).

2.  The criteria for a separate initial evaluation of 10 percent, but not more, is met for a right hand disorder associated with Reiter's syndrome since July 1, 2008.  38 U.S.C.A. § 1155 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 7599-5002.

3.  The criteria for a separate initial evaluation of 10 percent, but not more, is met for a left foot disorder associated with Reiter's syndrome since July 1, 2008.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 7599-5002.

4.  The criteria for a separate initial evaluation of 10 percent, but not more, is met for a right foot disorder associated with Reiter's syndrome since July 1, 2008.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 7599-5002.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Veteran's increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

VA has obtained all available records, including service treatment records, and VA and non-VA medical records. 

The Veteran underwent VA examination in May 2008.  That examination report is of record.

There was substantial compliance with the Board's February 2013 remand that directed the AOJ to obtain post-service private treatment regarding Reiter's syndrome and schedule the Veteran for a VA examination.  The Veteran was scheduled for a VA examination in February 2014 and private treatment records, dated from August 2009 to March 2013, were obtained.

The May 2008 and February 2014 VA examination reports, in total, are adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination. 

There is no indication that the Veteran's claimed disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181-83 (2007) (stating that the mere passage of time not a basis for requiring of new examination).

II. Factual Background and Legal Analysis

Contentions

During his June 2012 hearing the Veteran reported that his Reiter's syndrome caused pain in his hands and feet, spasms in his blood vessels, intense migraine headaches that lasted a few seconds with less intense headaches that lasted a few days, loss of sense of smell, and that his body no longer produced testosterone.  See June 2012 Board hearing transcript at pages 5-6.

In an April 2014 written statement, the Veteran contends he was improperly treated for an infection in service over a 3 to 4 year period that led to his current autoimmune disease that he was told was Reiter's syndrome (4/4/14 VBMS Correspondence).  He experienced loss of smell, major hand and foot pain, mild pain in all blood vessels in random spots in his body, loss of skin sensitivity, joint pain and inflammation, fatigue, two types of migraine headaches, and short term memory loss.  He was not asked about flare-ups but did shift his work schedule.

During his June 2016 Board hearing, the Veteran testified that he believed that he was misdiagnosed and did not have Reiter's syndrome.  See Board hearing transcript at page 2.  In November 2014 he had a fungal infection for which antibiotics were prescribed that drastically improved his joints and all else.  Id. at 2-3.  Since then, his joint pain improved and a physician advised that Reiter's syndrome did not improve, so if he experienced improvement, Reiter's was incorrectly diagnosed.  Id. at 3.  He did not recall the name of that doctor who no longer practiced.  Id. at 4.  

Rather than Reiter's syndrome, the Veteran believed he had nerve damage due to antibiotics prescribed in service.  Id.  His current symptoms included nerve pain, restless leg syndrome, and candida infection for which he used over-the-counter antifungals.  Id.  at 6.  His health, including joint pain, improved in the last year since he stopped taking prescribed medications and used the antifungals.  Id. at 6-7.  The Veteran's nerve pain caused difficulty writing and swallowing due to shakiness.  He denied an exacerbation of his disease in the last one or two years.  Id. at 7-8.  His nerve and joint pain worsened if he did not take antifungals and follow a strict diet that limited sugar and carbohydrates.  Id. at 8.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.   38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected Reiter's syndrome disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell, 25 Vet. App. at 33, 43.

VA's policy is treated actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service-connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board is aware of the recent decision Correia v. McDonald, 
28 Vet. App. 158 (2016), in which the Court stated that the final sentence in 38 C.F.R. § 4.59 ("[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with the range of the opposite undamaged joint") creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case the VA examinations recorded active ROM of the pertinent joints and corresponding active ROM of the opposing joints; the examiner did not record pain with passive motion or with weightbearing.  The Board finds no prejudice in this case because the Veteran has complained of joint pain with palpation but has never complained of pain with weightbearing versus nonweightbearing activities, and there is no evidence of record which suggests that passive motion of the joints in question would be worse than active, or that with weight-bearing for a higher rating.  

VA's rating schedule does not have rating criteria specifically for Reiter's syndrome.  Reiter's syndrome is defined as "a symptom complex consisting of urethritis, conjunctivitis, and arthritis; not all symptoms are present in all patients . . . it may represent an abnormal immune response to infection."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1830 (30th ed. 2003).

Since the initial grant of service connection from July 1, 2008, the Veteran's Reiter's syndrome has been evaluated as noncompensable under Diagnostic Code 7599-5002.  The hyphenated diagnostic code reveals that Diagnostic Code 7599 is assigned for unknown disorders of the genitourinary system as the service-connected injury and Diagnostic Code 5002 is assigned for rheumatoid or atrophic arthritis as the residual disability.  38 C.F.R. § 4.27 (2015)

Diagnostic Code 5002, in turn, provides that rheumatoid (atrophic) arthritis will be rated as an active process or on the basis of chronic residuals, with the higher rating assigned.  38 C.F.R. § 4.71a.  Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.

Under Diagnostic Code 5002, rheumatoid arthritis as an active process is to be rated 20 percent disabling for one or two exacerbations a year in a well-established diagnosis; 40 percent disabling for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent disabling for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and 100 percent rating disabling for constitutional manifestations associated with active joint involvement that is totally incapacitating. 

Under Diagnostic Code 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under Diagnostic Code 5002 are to be combined, not added.  38 C.F.R. § 4.71a. 

The joints involved in this case are the minor - both feet and hands.  38 C.F.R. § 4.45(f).

Moderate foot injuries warrant a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  A 20 percent rating is for moderately severe injuries and severe injuries warrants a 30 percent rating.  Id.

VA's General Counsel stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, the VA General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98.  In the present case, consideration of functional loss and DeLuca is warranted since the Veteran's Reiter's disability involves his complaints of painful motion.  See e.g., Veteran's April 2014 statement and February 2014 VA examination report.

The Veteran has not been diagnosed with a foot disability that is listed in the rating schedule and a rating under Diagnostic Code 5284 is for consideration.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (stating that when a condition is specifically listed in the Rating Schedule, it may not be rated by analogy).  Reiter's syndrome is not specifically rated under Diagnostic Code 5002; hence an analogous rating under Diagnostic Code 5284 is permitted.  See Yancy v. McDonald, 27 Vet. App. 484, 493 (2016) (noting that distinct, diagnosed foot conditions not explicitly listed in the rating schedule may be rated by analogy under DC 5284).

The rating criteria for limitation of motion/ankylosis of the wrist vary depending on whether the beneficiary is right-hand or left-hand dominant.  In this case, the Veteran is right-handed.  A rating of 10 percent is assigned for palmar flexion limited in line with the forearm (0 degrees) or for dorsiflexion limited to less than 15 degrees for the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).

A regulatory note following Diagnostic Code 5215 states that extremely unfavorable ankylosis of a finger exists if all the joints of the finger are ankylosed in extension or in extreme flexion, or if there is rotation and angulation of bones.  38 C.F.R. § 4.71a, Diagnostic Code 5215, Note (a) (2015). 

A rating of 30 percent is assigned for favorable ankylosis in 20 to 30 degrees of dorsiflexion for the major hand and a 20 percent rating assigned for the minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015).  A rating of 50 percent is awarded for unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation of the major hand and a 40 percent rating assigned for the minor hand, while a rating of 40 percent is awarded for ankylosis in any other position (except favorable) for the major hand and a 30 percent rating assigned for the minor hand.  Id.

A maximum disability rating of 10 percent may be assigned under Diagnostic Code 5223 for favorable ankylosis of the long and ring finger of one hand.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (2015).  A higher disability rating of 20 may be assigned under Diagnostic Code 5219 for unfavorable ankylosis of the long and ring fingers of one hand.  38 C.F.R. § 4.71a, Diagnostic Code 5219 (2015).

Under Diagnostic Code 5229, limitation of motion of the index or long finger is rated noncompensable with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2015).  A 10 percent rating is assigned with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id. That is the maximum schedular rating available for limitation of motion of the long finger.

Diagnostic Code 5230, that addresses limitation of motion of the ring or little finger, provides a noncompensable rating for any limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2015).

Zero degrees of flexion for the index, long, ring, and little fingers represents the fingers fully extended, making a straight line with the rest of the hand.  Full range of motion for the index, long, ring, and little fingers is metacarpal phalangeal joint (MCP) flexion from 0 to 90 degrees, proximal interphalangeal joint (PIP) flexion from 0 to 100 degrees, and distal interphalangeal joint (DIP) flexion from 0 to 70 or 80 degrees.  38 C.F.R. § 4.71a, Rating of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) (2015).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected Reiter's syndrome disability before considering if the Veteran is entitled to an extra-schedular rating.

Facts

Service treatment records show that the Veteran experienced urological problems diagnosed as urethritis and prostatitis for which antibiotics were prescribed (3/19/08 VVA STR Medical (1st set), pp. 115, 124, 149; 3/19/08 VVA STR Medical (3rd set), pp.6, 24).  

A May 10, 2005 record includes a clinical impression of non-specific urethritis.  3/19/08 VVA STR Medical (1st set), p. 100).  It was noted that the Veteran was cultured on several occasions without any identification of any known bacterial pathogen.  The examiner commented that the Veteran's symptoms really did not sound like Reiter's syndrome, as he had not had specific joint pain or synovitis nor had he had the typical mouth ulcerations, conjunctivitis, or keratoderma blennorrhagia seen with Reiter's.  The examiner was suspicious that the Veteran may have a neurological entity given his paresthesias and absent pin prick.  Evaluation for vasculitis was recommended.  

A May 16, 2005 record reflects that an examiner reviewed with the Veteran that there was no evidence of Reiter's syndrome and no evidence of vasculitis.  Id. at 104. 

In a February 2008 clinical record, Reiter's syndrome was noted for which Lyrica was prescribed for intermittent pain.  Id. at 61.

During the May 2008 VA examination, prior to discharge, the Veteran reported that his symptoms started after an episode of chlamydia in approximately 2000 (3/19/08 VVA VA Examination, p. 22).  Reiter's syndrome was diagnosed in 2005 after multiple attempts to treat the chlamydia.  His symptoms were progressively worse.  He denied eye, genitourinary, and musculoskeletal symptoms other than unrelated back pain (service connection is in effect for lumbar strain).  There were no musculoskeletal or genitourinary abnormalities on examination and the Veteran denied flare-ups of joint or muscle disease.  There were no hand or foot symptoms.  The examiner noted that Reiter's syndrome had a moderate effect on the Veteran's daily activities.  Id. at 38.  A separation eye examination report shows normal ocular health.  Id. at 43.  

Private medical records in August 2010 note that the Veteran had some on-going joint and muscle symptoms and a prior evaluation by a rheumatologist (10/29/13 VBMS Medical Treatment Record Non Government Facility, p. 6).

The private medical records indicate that, in March 2013, the Veteran reported problems with smell and taste (10/29/13 VBMS Medical Treatment Record Non Government Facility, p. 3).  The Veteran wondered if his problems related to Reiter's syndrome or a prior chlamydia.  Id. at 4.  The doctor did not know and the Veteran intended to ask a rheumatologist.  The records show Reiter's syndrome was felt to be secondary to chlamydia illness that was not properly treated for three years, with questionable on-going symptoms for which the Veteran was referred to a rheumatologist.  Id. at 4.

The February 2014 VA examination report includes the Veteran's complaints of hand and foot symptoms, loss of smell, headaches, low testosterone, and artery spasms.  The examiner noted that classic symptoms of Reiter's syndrome included conjunctivitis, urethritis, and arthritis.  The Veteran had no current ocular or genitourinary symptoms.  The Veteran complained of poor temperature sensation on his skin with loss of sensation of cold.  He felt pain and had trouble feeling hot water on his skin.  The Veteran complained of pain in his right and left hands and fingers and right and left feet and toes.  

The VA examiner reported no limitation of joint motion or joint deformity, or any incapacitating episodes or exacerbations, attributed to Reiter's syndrome, 

Examination of the Veteran's hands and fingers showed that he was right-hand dominant.  His flare-ups did not impact hand function.  There was no limitation of motion or evidence of painful motion of any fingers or thumbs.  The Veteran was able to do all repetitive testing with no additional loss of motion for the fingers.  There was no gap between his fingertips and palm crease, no limitation of extension of the index or long finger posttest, and no functional loss or impairment of the fingers or thumbs.  The Veteran had tenderness or pain to palpation for the joints of either hand, including the thumbs and fingers of both hands.  He had a normal hand grip and there was no ankylosis of the thumbs and fingers.

Examination of the Veteran's feet indicates he complained of constant, low level foot pain with tingling and noted that at times the pain was short and stabbing.  There was no evidence of Morton's neuroma, metatarsalgia, hammertoes, hallux valgus, pes cavus, claw foot, malunion/nonunion tarsal or metatarsal bones, weak foot, or other foot injuries.  The Veteran occasionally used inserts in his shoes for foot pain that were not helpful.  The examiner noted that Reiter's syndrome caused moderate bilateral foot disability.

The Veteran told the examiner he had headaches since serving in Iraq.  The Veteran had low testosterone and a problem with erections.  He complained of spasms in his blood vessels that were recently better.  The Veteran felt constant pain in his blood vessels and could feel the blood vessels spasm in multiple areas of his body.  

The examiner noted that the Veteran had hyposmia diagnosed in 2008 and Reiter's syndrome was diagnosed in 2005.  The Veteran developed trouble with the ability to smell and had difficulty determining exact smells for which he underwent multiple nasal surgeries that did not help.  The examiner reported a partial loss of sense of smell.

In the VA examiner's opinion, the pain in the Veteran's hands and feet was caused by Reiter's syndrome, but the spasms in the arteries, low testosterone, migraine headaches, and loss of sense of taste were not.

Analysis

On review of the evidence above, the Board notes at the outset that the Veteran does not have schedular compensable limitation of motion for the hands or feet as evidenced in the May 2008 and February 2014 VA examination reports and private medical records.  There was no evidence during the two examinations of painful motion of any of these joints.

However, the Board notes that the Veteran's left and right hands exhibited tenderness or pain to palpation of the joints of either hand including the thumbs and fingers of both hands in February 2014, when moderate foot disability due to Reiter's syndrome was also reported.  The Board finds a rating of 10 percent is warranted for the groups of minor joints of each hand and foot based on Reiter's syndrome with subjectively painful motion.  38 C.F.R. §§ 4.45(f), 4.59.  The Board finds that evaluation in excess of 10 percent is not warranted because the Veteran had no pain on examination, to include after repetitive motion, and no other symptoms approximating a schedular evaluation in excess of 10 percent. 

The Veteran is competent to report his symptoms.  He is not, however, competent to opine as to the causes of those symptoms.  Medical professionals clearly resorted to their own medical expertise in determining the causes of the Veteran's reported symptoms.

The Board, therefore, has accorded more probative value to the VA examination reports and opinions.  A rationale for the opinions was provided based on an accurate history that included the Veteran's reports.  In addition, the findings are supported by the VA and private treatment records.  Nothing in the Veteran's description or the probative medical evidence of record shows a disability picture for the bilateral hands or feet approximating a schedular evaluation higher than the initial 10 percent ratings awarded by the Board herein.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not raised by the Veteran or his representative.  Schafrath v. Derwinski, 1 Vet. App. at 589.

In sum, resolving all doubt in the Veteran's favor, the Board finds that, based on the evidence and analysis above, separate initial ratings of 10 percent, but not more, are warranted for the left and right hand and foot disabilities associated with Reiter's syndrome since the initial grant of service connection and his appeal is granted to this extent.  38  U.S.C.A. § 5107(b).

Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's Reiter's syndrome disability of the hand and knee is manifested by pain and stiffness.  The rating schedule contemplates these symptoms.  See Diagnostic Code 5002 and 38 C.F.R. § 4.59.  No additional manifestations have been reported, thus indicating that there are not additional manifestations beyond the scope of the rating criteria.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-66.  In addition to Reiter's syndrome disability, service connection is also in effect for lumbar spine strain and tinnitus, each evaluated as 10 percent disabling, and status post left big toe fracture and gastroesophageal reflux disease each evaluated as non compensable.  There is no evidence or argument that the combined schedular rating fails to contemplate the combined level of the service-connected disabilities.  Referral for consideration of a combined extraschedular rating is not warranted.

The Board finds that at no time since the Veteran filed his most recent claim for service connection for Reiter's syndrome, has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  



      (CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to an initial separate evaluation of 10 percent for left hand disability associated with the service-connected Reiter's Syndrome is granted since July 1, 2008.

Entitlement to an initial separate evaluation of 10 percent for right hand disability associated with the service-connected Reiter's Syndrome is granted since July 1, 2008.

Entitlement to initial separate evaluation of 10 percent for right foot disability associated with the service-connected Reiter's Syndrome is granted since July 1, 2008.

Entitlement to initial separate evaluation of 10 percent for left foot disability associated with the service-connected Reiter's Syndrome is granted since July 1, 2008.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


